DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 of US Application No. 16/523,833, filed on 26 July 2019, are currently pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 4, 7, 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Biehler et al. (US 2020/0004240 A1, “Biehler”) in view of Meijburg et al. (US 2020/0276973 A1, “Meijburg”).

Regarding claims 1, 7 and 15, Biehler discloses a method and system for remotely controlling a vehicle and teaches:
receiving at least a portion of sensor data from a sensor on an autonomous vehicle, traversing an environment to a destination (situation image 8 from sensor system 2 is transmitted to communication interface 5 of driver assistance system 3 – see at least ¶ [0051]; highly automated vehicle 1 – see at least ¶ [0050]);
causing a display to display a first representation of the autonomous vehicle in the environment (map 19 showing the remotely controlled vehicle – see at least Fig. 6 and ¶ [0061]);
causing the display to display a second representation of the sensor data (situation image 8 may be displayed – see at least ¶ [0051]);
receiving input indicating an intermediate location to which the autonomous vehicle is to travel, the indication [ ] comprising one or more of a position or an orientation (user 12 of remote control 7 may plot a corrected trajectory 17 into map 19 – see at least Fig. 6 and ¶ [0061]; alternatively, user may input waypoints/coordinates to create corrected trajectory 17 – see at least Fig. 5 and ¶ [0058]; alternatively, operating element may be used to directly control movement of the vehicle - ¶ [0018]); and
transmitting, based at least in part on the input, an instruction to the autonomous vehicle to cause the autonomous vehicle to travel to the intermediate location (vehicle is controlled by remote control 7 on the basis of the corrected trajectory 17 – see at least ¶ [0059]).

Biehler fails to teach limited to a radius of the autonomous vehicle in the first representation.

However, the user of Biehler is free to add waypoint or trajectory locations at their discretion. Further, Meijburg discloses operation of a vehicle in the event of an emergency and teaches:
limited to a radius of the autonomous vehicle in the first representation (when an object such as an emergency vehicle is detected, a safe location within a threshold distance of the autonomous vehicle is identified and the autonomous vehicle generates a new trajectory to the safe location – see at least Fig. 14 and ¶ [0178]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for remotely controlling a vehicle of Biehler to provide limiting to a radius of the autonomous vehicle, as taught by Meijburg, to move the vehicle away from the path of an emergency vehicle (Meijburg at ¶ [0178]).

	Regarding claims 4, 10 and 17, Biehler further teaches:
wherein the portion of sensor data comprises information indicative of the autonomous vehicle encountering a situation that prevents the autonomous vehicle from reaching the destination (user may monitor the situation image from the sensor system to see if the vehicle has reached its limit – see at least ¶ [0024]; vehicles’ assistance system may reach its limit in certain situations, such as confusing roads or construction areas with temporary signage – see at least ¶ [0022]).

Claims 2, 3, 5, 8, 9, 12, 13, 15, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Biehler in view of Meijburg, as applied to claims 1, 7 and 14 above, and further in view of Lockwood et al. (US 2019/0011910 A1, “Lockwood”).

Regarding claim 2, Biehler further teaches: 
wherein the first representation comprises a map of the environment proximate the autonomous vehicle [ ] (user 12 of remote control 7 may plot a corrected trajectory 17 into map 19 – see at least Fig. 6 and ¶ [0061]).

Biehler fails to teach but Lockwood discloses interactions between vehicle and teleoperations system and teaches:
wherein the first representation comprises a map of the environment proximate the autonomous vehicle and a bounding box representing an object in the environment (displays 156 may display bounding boxes around vehicles – see at least ¶ [0079]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method and system for remotely controlling a vehicle of Biehler and Meijburg to provide a bounding box, as taught by Lockwood, to make information regarding an event readily apparent (Lockwood at ¶ [0079]).

Regarding claims 3, 9 and 16, Meijburg further teaches:
wherein the object comprises an emergency vehicle (emergency vehicle 1324 – see at least Fig. 14), and
wherein the intermediate location comprises a location in the environment to enable the emergency vehicle to pass from behind the autonomous vehicle (safe location 1408 – see at least ¶ [0178]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method and system for remotely controlling a vehicle of Biehler, Meijburg and Lockwood to provide a location to enable the emergency vehicle to pass, as further taught by Meijburg, to move the vehicle to a safe location (Meijburg at ¶ [0178]).



Regarding claims 5, 12 and 18, Biehler and Meijburg fail to teach but Lockwood discloses interactions between vehicle and teleoperations system and teaches:
wherein the instruction further provide an indication for the autonomous vehicle to move at less than or equal to a threshold speed while moving to the intermediate location (teleoperation signals may include operating the vehicle according to a travel speed constraint – see at least ¶ [0032]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method and system for remotely controlling a vehicle of Biehler and Meijburg to provide an indication to move at less than or equal to a threshold speed, as taught by Lockwood, to so that the vehicle may avoid, travel around or pass through an event (Lockwood at abstract).

Regarding claim 8, Biehler further teaches:
wherein the display is a graphical user interface (GUI) comprising a representation of the state of the environment surrounding the device (trajectory correction may be made via a touchscreen – see at least ¶ [0027], [0057]) and wherein the representation comprising a map of the environment [ ] (user 12 of remote control 7 may plot a corrected trajectory 17 into map 19 – see at least Fig. 6 and ¶ [0061]).

Biehler fails to teach but Lockwood discloses interactions between vehicle and teleoperations system and teaches:
the representation comprising a bounding box representing an object in the environment (displays 156 may display bounding boxes around vehicles – see at least ¶ [0079]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method and system for remotely controlling a vehicle of Biehler and Meijburg to provide a bounding box, as taught by Lockwood, to make information regarding an event readily apparent (Lockwood at ¶ [0079]).

Regarding claims 13 and 20, Lockwood further teaches:
wherein the instruction indicates to the device to use four-wheel steering to perform the instruction to the intermediate destination (vehicle may include four-wheel steering – see at least ¶ [0049]; teleoperation signal may be provided to vehicle controller to maneuver the vehicle around an event – see at least ¶ [0136]; i.e., steering instruction to steer vehicle around event).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method and system for remotely controlling a vehicle of Biehler and Meijburg to provide an instruction to use four-wheel steering, as further taught by Lockwood, to steer around the event if the vehicle is equipped with four-wheel steering (Lockwood at ¶ [0136]).

Regarding claim 15, Biehler further teaches:
a first representation of the state of the environment surrounding the device, wherein the first representation comprises a map of the environment (map 19 showing the remotely controlled vehicle – see at least Fig. 6 and ¶ [0061]) [ ]; and
a second representation of the sensor data, wherein the second representation comprises raw image streams (situation image 8 from sensor system 2 is transmitted to 

Biehler fails to teach but Lockwood discloses interactions between vehicle and teleoperations system and teaches:
the first representation comprises a bounding box representing an object in the environment (displays 156 may display bounding boxes around vehicles – see at least ¶ [0079]).

Claims 6, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Biehler in view of Meijburg, as applied to claims 1, 7 and 14 above, and further in view of Allard (US 2001/0037163 A1).

Regarding claims 6, 11 and 19, Biehler and Meijburg fail to teach but Allard discloses a method and system for remote control of a mobile robot and teaches:
causing the display to display a plurality of arrows, an arrow of the plurality of arrows associated with a cardinal direction, wherein the input is associated with the plurality of arrows, and wherein the intermediate location is determined, based at least in part, on the input (movement may be controlled by a joystick 320 represented by four-arrow icon, where each click on an arrowhead will move the robot – see at least Fig. 11 and ¶ [0048]).

In summary, Biehler discloses controlling the vehicle by means of an operating element of the remote control, such as a joystick (¶ [0018], [0035]). Biehler fails to teach displaying arrows as the operating element. However, Allard discloses remotely controlling a robot. A joystick represented by arrows on a display may be used to control movement or orientation of the robot. 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method and system for remotely 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/             Primary Examiner, Art Unit 3668